Citation Nr: 1221603	
Decision Date: 06/21/12    Archive Date: 07/02/12	

DOCKET NO.  08-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a gynecological disorder, to include uterine fibroids and menorrhagia.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her cousin (G. A.)

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2012, the Veteran and her cousin testified at a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A copy of the transcript of that hearing is of record.  During that month, the Veteran submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of agency of original jurisdiction (AOJ) of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2011).

The Board observes that the RO initially adjudicated the Veteran's claim for service connection for an acquired psychiatric disorder as entitlement to service connection for PTSD in the September 2007 rating decision.  However, as noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD. Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The issues of entitlement to service connection for a gynecological disorder and entitlement to special monthly compensation for the loss of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD as the result of a personal assault during her active duty service. 

2.  There is credible supporting evidence of record to support the Veteran's claimed in-service stressor.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(2) (2011).

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).

Further, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(4), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2011).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(4) (2011).  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4) (2011).  

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, during the pendency of this appeal, the United States Court of Appeals for the Federal Circuit (Federal Circuit) issued its decision in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), expressly holding that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated.

The Federal Circuit has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2011).

As an initial matter, the Board notes that the evidence does not show, nor does the Veteran claim, that she engaged in combat with the enemy.  According to her DD Form 214, she was not awarded any combat medals or decorations.  In addition, her military occupation specialty (MOS) was listed as Medical NCO, and available service treatment and personnel records do not contain any reports of combat incidents in service.  

For these reasons, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  Gaines v. West, 11 Vet. App. 353, 359 (1998).  Accordingly, her statements and testimony concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, independent evidence is necessary to corroborate her statement as to the occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD, is based on her allegations of a physical assault in service.  In written statements and April 2012 hearing testimony, she contends she was assaulted one evening by a fellow soldier at her barracks where he chased her, pounded on her door, injured her right knee, wrestled her to the ground, and proceeded to rub against her while holding her down.    

VA has defined personal assault very broadly to include an event of human design that threatens or inflicts harm.  Examples of personal assault include rape, physical assault, domestic battery, robbery, mugging, stalking, and harassment.  See VA Adjudication Procedures Manual M21-1MR, Part III, Subpart iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, Section D, part 17(a), (c) (Dec. 13, 2005).  As the Veteran has clearly claimed that she was assaulted in service, as detailed above, the Board will consider the provisions of 38 C.F.R. § 3.304(f)(4), which provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records to corroborate his or her account of the stressor incident.

Here, the Veteran consistently reported a history of an assault occurring in service in 1980.  She has supplied comprehensive written statements and hearing testimony that described in detail her in-service stressor as well as statements from family members, fellow servicemen, and friends that corroborated her recollections of events in service as well as her change in demeanor after returning from service.  Additionally, a July 1980 service treatment records also showed complaints of pain in the knee and head after an assault.  She reported that her knee hit the bedpost but denied any other injuries or sexual assault.     

In addition, the Veteran's post-service VA and private treatment records indicated that she has been variously diagnosed as having PTSD, schizoaffective disorder, rule out psychotic disorder NOS, mixed bipolar affective disorder, depression, major depression with psychosis, depressive disorder NOS, psychotic disorder NOS, and bipolar II disorder.  The Veteran was awarded service connection for a right knee condition directly related to service in a September 1995 rating decision. 
A July 2001 VA examination report noted that the Veteran's knee was injured during an in-service rape attempt.  

In a May 2007 VA PTSD examination report, the Veteran described an in-service sexual assault with no penetration during service in July 1980, in which she was held down and rubbed against by another soldier.  It was indicated that she reported the incident and that the offending solder was only minimally punished.  After examining the Veteran and reviewing the file, the examiner noted that the Veteran met the DSM-IV stressor criterion and diagnosed chronic, severe PTSD.  The examiner noted two other post-service assault incidents in 1998 and 2006 which likely exacerbated PTSD symptoms stemming from the 1980 assault.  He diagnosed additional mental disorders of bipolar I disorder (mixed, secondary to PTSD) and psychotic disorder NOS (secondary to mood disorder and PTSD).  The examiner's opinion not only diagnosed PTSD and related that diagnosis to an in-service trauma, it also provided an assessment as to whether the stressor event (assault) occurred in 1980 during service.  A February 2012 VA treatment note listed an assessment of PTSD secondary to military sexual trauma (MST).  

Given the evidence of record corroborating the reported assault, as well as evidence of record showing a current diagnosis of PTSD related to in-service assault, the Board finds that the in-service stressor identified by the Veteran has been verified as is necessary to establish a claim for PTSD based on a personal assault pursuant to 38 C.F.R. § 3.304(f).

Accordingly, the Board has determined that the evidence supports entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).  As such, the appeal is granted.


ORDER

Service connection for PTSD is granted.  


REMAND

The Board's review of the claims file reveals that further development on the matters of entitlement to service connection for a gynecological disorder and entitlement to special monthly compensation for the loss of a creative organ.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions). 

The Veteran has claimed that she currently suffers from a gynecological disorder that had its onset during her active service.  She asserted that she had extremely heavy and painful menstrual periods in service.  Service treatment records detailed findings of endometriosis and cervical dysplasia.  Post-service VA treatment records showed complaints of hot flashes as well as findings of anemia and premenopause menorrhagia.  Private treatment records dated in 2005 showed an impression of fibroid uterus with anemia and noted that the Veteran underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  

In a statement received on April 2009, a VA physician noted that her review of the Veteran's military medical records showed complaints about severe pain with menstrual cycle and that dysmenorrhea was one of the symptoms of uterine fibroids.  An April 2012 private physician statement from F. G., M. D. showed a discussion of the Veteran's medical history of anemia and endometriosis which subsequently led to a hysterectomy in 2005.  It was noted that the Veteran was diagnosed with endometriosis and uterine fibroids in 1985.  The physician commented that the Veteran underwent a total abdominal hysterectomy with bilateral salpingo-oophorectomy secondary to severe uterine fibroids and subsequent anemia.

In light of the cumulative record discussed above, the AOJ should arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of her claimed gynecological disorders on appeal, to include a determination as to whether there is a casual relationship between in-service complaints and post-service treatment for multiple gynecological disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has asserted a claim of entitlement to special monthly compensation for the loss of a creative organ by means of a hysterectomy which was performed in 2005.  Special monthly compensation is payable for the anatomical loss of one or more creative organs as a result of service-connected disability.  38 U.S.C.A. 
§ 1114(k) (West 2002).  The Board notes that the adjudication of the Veteran's claim for entitlement to special monthly compensation for the loss of a creative organ must be deferred pending the outcome of the service connection claim discussed above.  Henderson v. West, 12 Vet. App. 11, 20 (1998) (citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of her claimed gynecological disorders, to include uterine fibroids and menorrhagia.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any diagnosed gynecological disorder is casually related to her period of active service, to include documented in-service treatment for endometriosis and complaints of heavy and painful menstrual cycles.  In doing so, the examiner should acknowledge and discuss the statements from the Veteran asserting the continuity of gynecological symptomatology since service as well as the April 2009 VA physician statement and the April 2012 private physician statement from F. G., M. D. 

The rationale for all opinions expressed should be provided in a legible report.  

2.  Upon completion of the above, readjudicate the issues on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in September 2011.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond. Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


